Bkoyx.es, C. J.
1. Where the judge has finally passed on the merits of a motion for a new trial, the question as to the sufficiency of the approval of the grounds of the motion will not be entertained by the reviewing court, unless it was first raised and insisted upon before the trial judge. Ga. L. 1911, § 3, p. .150.
2. The excerpts from the charge of the court which are complained of, when considered in the light of the charge as a whole and the facts of the case, disclose no material error.
3. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.